Citation Nr: 1819545	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran had active service from April 1966 to March 1969.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.  This issue was before the Board in April 2015 when it was remanded for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active military service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable disposition of the claim at issue, no further action with respect to this issue is required to comply with the VCAA and implementing regulations.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Service connection also may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that he incurred hearing loss disability due to noise exposure during his military service.  See July 2011 Statement in Support of Claim.  Specifically, he was exposed to heavy machinery, artillery, and small arms noise while he was stationed in Vietnam as a combat engineer.  See December 2012 Correspondence.  He reported that he first experienced hearing loss during service.  See May 2011 claim and July 2011 Statement in Support of Claim.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a general construction machine operator in the Army, with service in the Republic of Vietnam.  The Board has no reason to dispute the Veteran's credible lay statement concerning in-service noise exposure, as his MOS would reasonably include regular exposure to loud noises from heavy machinery, artillery, and small arms. 

VA audiological testing conducted in December 2011 confirms that the Veteran does have bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Thus, there is sufficient evidence of a current disability. 

Regarding the question of whether the Veteran's current bilateral hearing loss disability is related to his in-service acoustic trauma, March 2012 and May 2015 VA medical opinions are against the Veteran's claim.  As additional support for the opinion, the 2015 examiner cited a medical report from the National Academy of Sciences, Institute of Medicine, titled "Noise and Military Service - Implications for Hearing Loss and Tinnitus". 

The Board notes, that the 2012 opinion rests on a finding of normal hearing at separation.  However, the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R.§ 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In light of the foregoing, the Board finds the March 2012 VA examiner's opinion from to be problematic because the examiner essentially based his opinion on normal hearing findings at separation. 

Likewise, the 2015 opinion is inadequate because the examiner failed to address the Veteran's contentions of hearing loss since service as noted in the record.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, supra; Buchanan, supra.

Thus, the Board finds the VA examiners' opinions regarding hearing loss to be of diminished probative value.  The Board observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  In this regard, the Board finds the Veteran's assertions concerning in-service noise exposure and continuity of hearing loss symptomatology since service to be consistent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It is plausible that the Veteran has suffered from bilateral hearing loss since his conceded noise exposure during active service.  Notably, there is no evidence of any potential source of noise exposure post service.

In view of the foregoing, including the Veteran's in-service duty assignment, the acknowledged in-service noise exposure, credible lay statements, the current finding of bilateral hearing loss for VA purposes, as well as the diminished probative value of the VA examiners' opinions regarding hearing loss, and resolving reasonable doubt in favor of the Veteran, the Board finds that his bilateral hearing loss is as likely as not causally related to noise exposure during active service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


